office_of_chief_counsel internal_revenue_service memorandum number release date cc ita lfnolanii postf-145178-06 uilc date date to associate area_counsel cc sb8 tho from jeffery g mitchell chief cc ita ------------------------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer taxpayer’s address brokerage firm investment plan --------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------- --------------------------------------------------------------------------------- x issues ------ is a flat fee paid to a stockbroker for investment services a carrying_charge under sec_1_266-1 of the income_tax regulations postf-145178-06 if the conclusion in issue is yes may taxpayer elect to capitalize this flat fee to a capital_account conclusions a flat fee paid to a stockbroker for investment services is not a carrying_charge under sec_1_266-1 because our holding in issue is no we do not address issue facts on date taxpayer and brokerage firm entered into a contract entitled investment plan under this contract brokerage firm agreed to act as a discretionary investment_advisor and a custodian for the assets held in taxpayer’s account among other things brokerage firm agreed to review and evaluate taxpayer’s investment objectives and to hire an unaffiliated manager manager to invest all or a portion of the assets in taxpayer’s account in return taxpayer agreed to pay brokerage firm an annual fee of x percent of the market_value of the assets in taxpayer’s account flat fee payable at the beginning of each calendar_quarter the flat fee is a substitute for the following fees or charges otherwise payable by taxpayer brokerage commissions payable to brokerage firm compensation payable to taxpayer’s brokerage firm financial consultant custodian charges payable to brokerage firm and a fee payable to the manager of taxpayer’s account on the year-end summary statement issued to taxpayer brokerage firm shows its quarterly withdrawals of the flat fee from taxpayer’s account each quarterly withdrawal is described as being for consulting and advisory services law sec_266 of the internal_revenue_code provides in part that no deduction shall be allowed for amounts paid_or_accrued for such carrying charges as under regulations prescribed by the secretary are chargeable to capital accounts with respect to property if the taxpayer elects in accordance with such regulations to treat such charges as so chargeable sec_1_266-1 of the income_tax regulations states that the items enumerated in paragraph b of sec_1_266-1 may be capitalized at the election of the taxpayer thus carrying charges with respect to property of the type described in sec_1 b are chargeable to a capital_account at the election of the taxpayer notwithstanding that they are otherwise expressly deductible under provisions of subtitle a of the code no deduction is allowable for any item so treated sec_1_266-1 provides that the taxpayer may elect as provided in paragraph c of sec_1_266-1 to treat the items enumerated which are otherwise expressly deductible under the provisions of subtitle a of the code as chargeable to a capital postf-145178-06 account either as a component of original cost or other basis for the purposes of sec_1012 or as an adjustment to basis for the purpose of sec_1016 as illustrative of the items for which sec_266 permits elective capitalization sec_1_266-1 provides that in the case of personal_property a taxes of an employer measured by compensation_for services rendered in transporting machinery or other fixed assets to the plant or installing them therein b interest on a loan to purchase such property or to pay for transporting or installing the same and c taxes of the owner thereof imposed on the purchase of such property or on the storage use or other consumption of such property paid_or_incurred up to the date of installation or the date when such property is first put into use by the taxpayer whichever date is later finally sec_1_266-1 states in part that any other carrying charges with respect to property otherwise deductible which in the opinion of the commissioner are under sound accounting principles chargeable to a capital_account may be capitalized sec_1_266-1 provides that the sole effect of sec_266 is to permit the items enumerated in subparagraph of sec_1_266-1 to be chargeable to a capital_account notwithstanding that such items are otherwise expressly deductible under the provisions of subtitle a of the code sec_1_266-1 expressly provides that an item not otherwise deductible may not be capitalized under sec_266 sec_1_266-1 cautions that in the absence of a provision in sec_1_266-1 for treating a given item as a capital item sec_1_266-1 has no effect on the treatment otherwise accorded such item thus items which are otherwise deductible are deductible notwithstanding the provisions of sec_1_266-1 and items which are otherwise treated as capital items are to be so treated similarly an item not otherwise deductible is not made deductible by this section nor is the absence of a provision in this section for treating a given item as a capital item to be construed as withdrawing or modifying the right now given to the taxpayer under any other provisions of subtitle a of the code or of the regulations thereunder to elect to capitalize or to deduct a given item analysis sec_1_266-1 permits a taxpayer to elect to capitalize a deductible expense if that expense qualifies under the applicable subcategory the flat fee paid to brokerage firm does not qualify under any of the first three subcategories ie sec_1_266-1 ii and iii which concern unimproved and unproductive real_property real_property whether improved or unimproved and whether productive or unproductive and postf-145178-06 tangible_personal_property furthermore the flat fee does not qualify as a tax under the fourth subcategory ie sec_1_266-1 thus taxpayer may not elect to capitalize the flat fee under sec_1_266-1 unless the fee is an otherwise deductible carrying_charge that in the commissioner’s opinion is chargeable to a capital_account under sound accounting principles therefore assuming for the purposes of this analysis that a flat fee denoted consulting and advisory services is deductible in the taxable_year paid_or_incurred we must decide whether it is a carrying_charge and if so whether it is chargeable to a capital_account under sound accounting principles the term carrying_charge is not defined in sec_266 or in its regulations but definitions of similar terms appearing in sec_163 and sec_263 suggest that carrying charges are expenses_incurred when acquiring financing and holding property for example sec_163 permits a buyer to claim an interest_deduction at the rate of six percent when the total amount of the payments under an installment contract exceeds the purchase_price of the property and the contract does not specify an annual rate of interest in these instances the excess of the total payments over the purchase_price of the property is denoted carrying charges and the amount of the taxpayer’s interest_deduction may not exceed those carrying charges similarly sec_263 defines interest_and_carrying_charges as the sum of interest on indebtedness incurred or continued to purchase or carry the personal_property and all other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property thus under sec_263 carrying charges are charges other than interest_paid or incurred to carry personal_property see also black’s law dictionary 8th ed which defines carrying_charge as a cost in addition to interest_paid to a creditor for carrying installment credit and expenses incident to property ownership such as taxes and upkeep although the service has not ruled on what qualifies as a capitalizable carrying_charge under sec_1_266-1 it has ruled on what qualifies as a capitalizable cost under related sections for example the service ruled that undeveloped oil_and_gas leases are unproductive real_property and that a lessee may elect to capitalize delay rentals because the payment of delay rentals extends the period in which the lessee may drill wells for the production of oil_and_gas revrul_55_118 1955_1_cb_320 on the other hand the service ruled that advertising expense incurred for unproductive property and maintenance and upkeep costs attributable to improved unproductive real_property and real_property that is both unimproved and unproductive are not carrying charges revrul_71_475 1971_2_cb_304 finally the service ruled that direct reforestation costs such as planting and artificial or natural seeding are capital expenditures subject_to depreciation while indirect expenditures such as interest_paid on money borrowed to satisfy a state law requiring a deposit to guarantee natural reforestation over a specified period of years in lieu of planting or a service charge on a performance bond in lieu of a cash deposit may be treated as current deductions subject_to an election under sec_266 revrul_75_467 1975_2_cb_93 moreover in a case decided before the enactment of sec_263a the tax_court held that margin interest is a carrying_charge and that the taxpayer may not elect to capitalize margin interest under postf-145178-06 sec_1_266-1 because capitalizing interest to the basis of purchased stock does not accord with sound accounting principles 65_tc_1165 other courts also have provided general guidance concerning whether a payment is an ordinary and necessary business_expense or a capitalizable cost and thus whether an otherwise deductible expense should be capitalized under sound accounting principles for example reversing the tax_court one appellate court held that payments by a publisher to an independent_contractor for the production of a manuscript are capitalized costs 685_f2d_212 7th cir a different appellate court sustained the tax court’s determinations that monthly retainer fees paid for investment advisory services are currently deductible under sec_212 but that a one-time fee paid only if the taxpayer invested in a limited_partnership is part of the cost of acquiring that limited_partnership_interest ie a capitalized cost 722_f2d_1462 9th cir considering the previously described provisions of the code and regulations revenue rulings and court opinions we believe that the flat fee denoted consulting and advisory services is not a carrying_charge under sec_1_266-1 this flat fee is not interest_expense incurred under an installment contract but even if it were it would not be capitalizable under sec_1_266-1 purvis v commissioner supra fees for consulting and advisory services are better viewed as currently deductible investment_expenses honodel v commissioner supra consulting and advisory fees are not carrying charges because they are incurred independent of a taxpayer’s acquiring property and because they are not a necessary expense of holding property stated differently consulting and advisory fees are not closely analogous to common carrying costs such as insurance storage and transportation see eg sec_263 having decided that the flat fee denoted consulting and advisory services is not a carrying_charge we find it unnecessary to decide whether it is chargeable to capital_account under sound accounting principles case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- postf-145178-06 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions lewis j fernandez associate chief_counsel income_tax accounting by _____________________________ jeffery g mitchell chief branch income_tax accounting
